Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  151310                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                              Joan L. Larsen
  v                                                                 SC: 151310                            Kurtis T. Wilder,
                                                                    COA: 324096                                       Justices
                                                                    Wayne CC: 05-010832-FH;
                                                                               08-003200-FC;
                                                                               08-003209-FC
  ZOUELFIKAR MAHMOUD NEHMEH,
             Defendant-Appellant.
  _________________________________________/

          By order of June 28, 2016, the application for leave to appeal the March 12, 2015
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Roark (Docket No. 152562). On order of the Court, the case having been decided on
  May 31, 2017, 500 Mich ___ (2017), the application for leave to appeal the March 12,
  2015 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court to
  reappoint attorney Arthur Landau, if feasible, to represent the defendant as on direct
  appellate review. If this appointment is not feasible, the trial court shall appoint other
  counsel to represent the defendant. See Halbert v Michigan, 545 U.S. 605; 125 S. Ct. 2582;
  162 L. Ed. 2d 552 (2005). Based on our review of the record, the circuit court granted
  original appointed appellate counsel’s motion to withdraw and appointed substitute
  appellate counsel, who failed to act on the defendant’s behalf within the time for direct
  appeal before the circuit court appointed attorney Landau in his stead. Thus, through no
  fault of the defendant, he lost the right to direct review of his convictions and sentences.
  On remand, substitute appellate counsel, once appointed, may file an application for
  leave to appeal in the Court of Appeals for consideration under the standard for direct
  appeals, and/or any appropriate postconviction motions in the circuit court, within six
  months of the date of the circuit court’s order appointing or reappointing counsel.
  Counsel may include among the issues raised, but is not required to include, the issues
  that he raised on behalf of the defendant in his motion for relief from judgment that was
  filed in 2014.
          We do not retain jurisdiction.

         WILDER, J., did not participate because he was on the Court of Appeals panel.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2017
           p0928
                                                                               Clerk